internal_revenue_service number release date ------------------ ------------------------------ ------------------------------------------------------------ -- ------------------------------------------------------------ ----------------- -------------------------------- ------------------------------- in re ----------------------------------- hybrid amendment department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ---------------------- refer reply to cc tege eb qp1 plr-128229-18 date date legend taxpayer ----------------------------------------------------------------------------------------------------- plan ------------------------------------------------------------ date ----------------------- dear --------------- this letter responds to a request for a ruling dated date submitted by your authorized representative related to the proper treatment of the plan under sec_413 and sec_433 of the internal_revenue_code_of_1986 as amended code upon amendment of the plan to make a statutory hybrid formula available to adopting employers hybrid amendment the following facts and representations are submitted under penalties of perjury in support of your request the taxpayer is an association ------------------------------------------------------------------------ that meets the requirements of sec_501 of the code the taxpayer sponsors plr-128229-18 the plan the plan is an employee_pension_benefit_plan within the meaning of sec_3 of the employee_retirement_income_security_act_of_1974 as amended erisa a defined_benefit_plan within the meaning of sec_414 of the code and a multiple-employer plan within the meaning of sec_413 of the code the plan provides retirement income to eligible retirees of taxpayer or taxpayer’s members or any of their eligible subsidiaries or controlled affiliates who have adopted the plan the plan was originally established by the taxpayer on date a date prior to date and has since been amended from time to time by the taxpayer for a number of reasons including as determined to be necessary to comply with changes in applicable law the pension_protection_act of ppa modified the funding rules generally for defined benefit plans sec_104 of ppa provides a delayed effective date for these modifications for any plan in existence on date that was an eligible_cooperative plan for its plan_year that includes date with respect to any plan_year beginning before the earlier of the first plan_year for which the plan ceases to be an eligible_cooperative plan or date pursuant to sec_104 of ppa a plan that for a plan_year is maintained by more than one employer percent of which are rural cooperatives as defined in sec_401 of the code without regard to sec_401 is an eligible_cooperative plan for the plan_year during the plan_year that includes date the plan_year and each subsequent plan_year the plan has been maintained by more than one employer further including new employers that first adopted the plan after date percent of the employers that maintain the plan during the plan_year and each subsequent plan_year have been rural cooperatives thus the plan is an eligible_cooperative plan for all relevant plan years the cooperative and small_employer charity pension flexibility act of csec act further modified the funding rules for certain defined benefit plans generally plans to which sec_104 of ppa applied in the absence of an election by the plan_administrator of such a plan not to have these further modifications apply to the plan each a csec plan for a csec plan that has not made such an election the csec act generally reinstates the pre-ppa funding rules and eliminates ppa’s delayed effective date the plan_administrator has not made an election to not have these further modifications of the funding rules apply with respect to the plan and therefore the plan has been treated as a csec plan for each plan_year beginning on or after january ------- in addition to including an application from the taxpayer on form_5300 application_for determination for employee_benefit_plan for a determination_letter with respect to the form of the plan the application_for favorable determination that ultimately culminated in the taxpayer's receipt of its current favorable determination_letter also plr-128229-18 included individual applications for determination letters on behalf of several employers that adopted the plan with respect to their employees prior to the date of the application but after date the application_for favorable determination filed for each of these employers listed the date that the employer adopted the plan employer adoption date as the date that the employer first established and maintained the plan each such employer received a separate letter of favorable determination that is applicable to the plan established by that employer as of the applicable_employer adoption date the hybrid amendment benefits currently accrue under the plan under different basic_benefit accrual formulas as elected by adopting employers each of the currently available formulas is a traditional defined benefit formula taxpayer intends to amend the plan hybrid amendment to permit adopting employers to elect a cash balance formula a cash balance formula is referred to under applicable law as a statutory hybrid formula and is a type of benefit_accrual formula to which different rules apply for certain purposes under the code than the rules that apply to a traditional benefit_accrual formula in relevant part the hybrid amendment will include that an adopting employer would be permitted to select in its adoption_agreement prospective benefit_accrual under the plan for its employees under a cash balance formula interest credits would be provided in accordance with the market rate of return rules set forth in sec_1_411_b_5_-1 of the income_tax regulations employer contributions to the plan related to accruals under the cash balance formula from adopting employers that have selected benefit_accrual under the cash balance formula would be held in a separate subset of plan assets in the plan's trust generally available to pay benefits that do not accrue under the cash balance formula only if other plan assets are insufficient to pay those other plan benefits the taxpayer expects that new employers that are not currently adopting employers with respect to the plan may adopt the plan and first establish and maintain the plan with respect to their employees both through the date the plan is amended by the hybrid amendment as well as after the plan is amended at all times the taxpayer intends to ensure that after adoption by any such new adopting employers at least percent of the employers that maintain the plan will be rural cooperatives rulings requested taxpayer requests rulings that plr-128229-18 the plan does not fail to be a csec plan for purposes of sec_413 solely as a result of the amendment to the plan to add the cash balance formula described as part of the hybrid amendment to the extent applicable the deduction limitations described in sec_413 apply to amounts contributed to or under the plan by an employer that has adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula added by the hybrid amendment for purposes of sec_433 the date as of which the plan was first established or maintained including any portion of the plan first established and maintained by an employer that has adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula is date law sec_104 of ppa provides generally that the amendments made by title i of ppa to the minimum_funding standards and rules relating to benefit limitations for defined benefit plans set forth in the code and corresponding provisions of erisa shall not apply to a plan in existence on date that was an eligible_cooperative plan for its plan_year that includes date with respect to any plan_year beginning before the earlier of the first plan_year for which the plan ceases to be an eligible_cooperative plan or date section b of the preservation of access to care for medicare beneficiaries and pension relief act of pra amended sec_104 of ppa to replace the term eligible_cooperative plan with eligible_cooperative plan or an eligible charity plan each place where the former term appeared sec_104 of ppa provides that a plan is treated as an eligible_cooperative plan for a plan_year if the plan is maintained by more than employer and at least percent of the employers are rural cooperatives as defined in sec_401 of the code determined without regard to sec_401 sec_411 provides special rules for applicable defined benefit plans and plans that have an effect similar to an applicable_defined_benefit_plan sec_411 provides that the term applicable_defined_benefit_plan means a defined_benefit_plan under which the accrued_benefit or any portion thereof i sec_1 the plan is an eligible_cooperative plan and therefore treatment of the plan under sec_104 of ppa was not affected by the amendment made by section b of pra plr-128229-18 calculated as the balance of a hypothetical account maintained for the participant or as an accumulated percentage of the participant's final_average_compensation sec_411 provides a special rule regarding compliance of a plan with the age discrimination rules described in sec_411 with respect to participants in a plan immediately before and after an amendment to the plan to convert the plan to an applicable_defined_benefit_plan sec_413 provides special rules in the case of a plan maintained by more than one employer sec_413 provides generally that in the case of a csec plan including a plan to which sec_413 also applies many of the special rules described in sec_413 apply without modification sec_413 provides that notwithstanding any other provision of sec_413 the requirements of sec_412 are determined for a csec plan as if all participants in the plan were employed by a single employer sec_413 provides that notwithstanding any other provision of sec_413 each applicable limitation provided by sec_404 is determined with respect to a csec plan as if all participants in the plan were employed by a single employer that section also provides that the amounts contributed to or under a csec plan by each employer that maintains the plan for the portion of the taxable_year included within a plan_year is considered not to exceed the applicable limitation if the anticipated employer contributions for such plan_year of all employers determined in a reasonable manner not inconsistent with regulations prescribed by the secretary do not exceed that limitation that section provides further that if those anticipated contributions exceed that limitation the portion of each such employer's contributions that is not deductible under sec_404 is determined in accordance with regulations prescribed by the secretary sec_414 of the code provides that the term csec plan includes a defined_benefit_plan other than a multiemployer_plan to which sec_104 of ppa applies without regard to the original date sunset of the sec_104 special rules as enacted in ppa the amendments to sec_104 made by section b of pra or sec_104 ceasing to apply to the plan by virtue of the plan being treated as a csec plan sec_414 provides that if a plan falls within the definition of a csec plan the plan is a csec plan unless the plan_sponsor elects not later than the close of the first plan_year of the plan beginning after date for the plan not to be plr-128229-18 treated as a csec plan this election shall take effect for that plan_year and once made may be revoked only with consent of the secretary under sec_414 of the code sec_104 of ppa as amended by section b of pra ceases to apply to such a plan that has not made an election not to be treated as a csec plan as of the first date as of which such plan is treated as a csec plan sec_433 defines plan_sponsor for purposes of a csec plan to mean the association committee joint board_of trustees or other similar group of representatives of the parties who establish or maintain the plan sec_1_411_a_13_-1 provides that the term statutory_hybrid_plan means a defined_benefit_plan that includes a statutory hybrid formula sec_1_413-2 provides that the term sec_413 plan means a plan that is described in sec_413 and each trust that is a part of the plan and that a plan and each trust that is a part of the plan is deemed to be a sec_413 plan if is described in sec_1_413-2 sec_1_413-2 specifies that a plan and each trust that is a part of the plan is a sec_413 plan if the plan is a single_plan within the meaning of sec_413 and sec_1_413-1 and the plan is maintained by more than one employer for this purpose the number of employers maintaining the plan is determined by treating any employers described in sec_414 or sec_414 whichever is applicable as if all of those employers are a single employer and the rules relating to the time an employer maintains a plan are set forth in sec_1_411_a_-5 sec_1_413-1 provides that a plan that provides benefits for employees of more than one employer is considered a single_plan for purposes of sec_1_413-2 if the plan is considered a single_plan for purposes of applying sec_414 pursuant to sec_1_414_l_-1 sec_1_414_l_-1 provides that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries for this purpose all the assets of a plan will not fail to be available to provide all the benefits of a plan merely because the plan is funded in part or in whole with allocated insurance instruments under sec_1_414_l_-1 a plan does not fail to be a single_plan merely because of the following plr-128229-18 the plan has several distinct benefit structures that apply either to the same or different participants the plan has several plan documents several employers whether or not affiliated contribute to the plan the assets of the plan are invested in several trusts or annuity_contracts or separate_accounting is maintained for purposes of cost allocation but not for purposes of providing benefits under the plan sec_1_414_l_-1 provides further that more than one plan will exist if a portion of the plan assets is not available to pay some of the benefits under the regulation this will be the case even if each plan has the same benefit structure or plan document or if all or part of the assets is invested in one trust with separate_accounting with respect to each plan sec_1_411_b_5_-1 example illustrates circumstances under which plan assets are generally separately accounted under a plan such that certain plan assets are generally held to pay benefits under a statutory hybrid benefit formula and other plan assets are generally held to pay other plan benefits in a manner not inconsistent with the sec_414 single_plan requirements under the example although benefits accrued under a statutory hybrid formula are generally paid from a separately accounted portion of the plan's assets if the assets in the separately accounted portion earmarked to pay statutory hybrid formula benefits are insufficient to pay benefits accrued under that formula the plan provides that other plan assets from which benefits accrued under a different benefit formula are generally paid are available to pay the statutory hybrid formula benefits in accordance with the requirement that all assets of the plan be available to pay all plan benefits sec_1_411_b_5_-1 example includes similar language analysis i effect of hybrid amendment on plan’s status as a csec plan sec_414 of the code provides that the term csec plan includes a defined_benefit_plan other than a multiemployer_plan to which sec_104 of ppa applies if each of the following are disregarded the original date sunset of the sec_104 special rules as enacted in ppa the amendments to sec_104 made by section b of pra and the fact that sec_104 ceases to apply to a plan as of the first date the plan is treated as a csec plan sec_414 provides that a plan that falls within the definition of a csec plan is a csec plan unless the plan_sponsor makes an election that the plan not be treated as a csec plan in other words if sec_104 of ppa would apply to a plan during a plan_year ignoring the original date sunset the pra amendment and the csec act amendment then the plr-128229-18 plan is a csec plan for that plan_year in the absence of the plan sponsor’s election for the plan not to be treated as a csec plan for sec_104 of ppa as modified to apply during an applicable_plan year a defined_benefit_plan must have been inexistence on date and an eligible_cooperative plan during the plan_year that includes date and each subsequent plan_year through and including the applicable_plan year accordingly a defined_benefit_plan that is an eligible_cooperative plan on and during the plan_year that includes date and during each subsequent plan_year through the applicable_plan year will in the absence of a timely election to the contrary by the plan_sponsor be treated as a csec plan for each such plan_year an eligible_cooperative plan includes a plan that is maintained by more than one employer and at least percent of the employers are rural cooperatives percent test treatment as a csec plan would end as of the first day of the first plan_year during which such a plan ceases to be an eligible_cooperative plan there is no requirement under either sec_414 of the code or sec_104 of ppa that the employers that maintain a csec plan in any applicable_plan year must be the same employers that maintained the plan in any other applicable_plan year sec_413 provides special rules in the case of a plan such as an eligible_cooperative plan that is maintained by more than one employer sec_413 provides special rules for csec plans that apply in lieu of the rules that would otherwise apply under sec_413 under sec_413 many of the special rules described in sec_413 apply without modification however sec_413 and sec_413 provide special funding and deduction rules with respect to a csec plan that in certain cases may not have applied to the plan under sec_413 the rules of sec_413 apply to a csec plan to the extent those rules are not superseded by the rules of sec_413 accordingly to be a csec plan with respect to any given plan_year the plan must have been in existence on date be a single_plan maintained by more than one employer during the plan_year that includes date and each subsequent plan_year through and including the plan_year in question and satisfy the percent test for the plan_year that includes date and each subsequent plan_year through and including the plan_year in question a existence of the plan on date based on the facts provided the plan was in existence on date was maintained by more than one employer during the plan_year the plan_year that includes date and at least percent of the employers that maintained the plan during the plan_year were rural cooperatives that is the plan satisfies the percent test for the plan_year accordingly sec_104 of ppa applies to plr-128229-18 the plan for the plan_year the fact that the original effective date or date the plan was originally adopted was completed on form_5300 with respect to an adopting employer using a date after date that the adopting employer first began to maintain the plan and not the plan's original effective date does not result in the plan or any portion of the plan not being in existence on date the form_5300 is an administrative form that may be used by the plan_sponsor or adopting employer of a multiple-employer plan for purposes of applying for an individual favorable determination_letter the instructions to form_5300 explicitly contemplate in certain situations more than one form_5300 being filed with respect to a single qualified_plan amendment of the plan to add the hybrid amendment does not affect the conclusion that the plan was in existence on date under sec_411 inclusion of a statutory hybrid formula under a plan does not result in the plan being treated as two separate plans specifically sec_1_411_a_13_-1 provides that the term statutory_hybrid_plan means a defined_benefit_plan ie a single_plan that includes a statutory hybrid formula in other words a statutory_hybrid_plan is a single defined_benefit_plan that includes a specific benefit formula or formulas one or more of which is a statutory hybrid formula this is consistent with the statutory language in sec_411 which provides that the term applicable_defined_benefit_plan means a defined_benefit_plan under which the accrued_benefit or any portion thereof is calculated as the balance of a hypothetical account maintained for the participant or as an accumulated percentage of the participant's final_average_compensation it is also consistent with the statutory language in sec_411 which provides a special rule regarding compliance of a plan with applicable age discrimination rules in the case that the plan is converted to an applicable_defined_benefit_plan in that case the statutory language contemplates that the resulting single_plan will include two or more separate benefit formulas at least one of which will be a newly added statutory hybrid formula in context these provisions indicate that a plan--the same plan--is in existence for purposes of sec_401 and sec_411 both before and after an amendment to the plan to add a statutory hybrid formula accordingly the plan including the portion of the plan added by the hybrid amendment does not fail to be the same plan that was in existence on date merely because the plan was amended by the hybrid amendment adopted and effective as of a later date to include a statutory hybrid formula b status as a single_plan maintained by more than one employer to continue to be a csec plan after amendment to include the statutory hybrid formula the plan must be maintained by more than one employer and a single_plan as described in sec_1_414_l_-1 adopting the hybrid amendment by itself does not affect whether the plan is maintained by more than one employer based on the facts provided the plan at all relevant times has had more than one adopting plr-128229-18 employer accordingly as amended by the hybrid amendment the plan continues to satisfy the requirement that it must be maintained by more than one employer to satisfy the requirement that the plan must be a single_plan under sec_1_414_l_-1 all of the plan's assets must be available on an ongoing basis to pay benefits to employees who are covered by the plan and their beneficiaries under sec_1 l - b v a plan does not fail to be a single_plan merely because separate_accounting is maintained for purposes of cost allocation but not for purposes of providing benefits under the plan however under sec_1_414_l_-1 more than one plan will exist if a portion of the plan assets is not available to pay some of the plan benefits even if each then determined to be separate plan has the same benefit structure or plan document or if all or part of the assets are invested in one trust with separate_accounting with respect to each then determined to be separate plan the preamble to the sec_414 regulations instructs that it is intended that the concept of a single_plan contained in these regulations will be applied for other purposes where it is necessary to determine whether an arrangement involves one or more than one plan including as examples references to sec_404 sec_411 and sec_412 under the plan allocation of plan costs funding to the employers that maintain the plan is determined separately for each employer pursuant to formulas developed for this purpose this does not affect the requirements for the plan to be considered a single_plan under sec_1_414_l_-1 which permits that a type of separate_accounting is maintained by contributing employers for purposes of determining cost allocation in addition it also does not affect those requirements if under the plan as amended by the hybrid amendment employer contributions to the plan related to accruals under the statutory hybrid formula from adopting employers are held in a separate subset of plan assets in the plan's trust where they are available to pay benefits that do not accrue under the statutory hybrid formula only if the corresponding other plan assets are insufficient to pay those other plan benefits such general separate_accounting and use of plan assets consistent with that described sec_1_411_b_5_-1 example sec_1 and do not result in any portion of the plan assets not being available on an ongoing basis to pay benefits to employees who are covered by the plan and their beneficiaries as set forth in example sec_1 and even if certain assets are available to pay certain benefits only in the case of an emergency which emergency could occur at any time those plan assets remain available on an ongoing basis to pay any benefits under the plan consistent with applicable_requirements to be considered a single_plan under sec_1_414_l_-1 accordingly the plan does not cease to be considered a single_plan merely because the plan is amended by the hybrid amendment fed reg date plr-128229-18 c satisfaction of the percent test based on the facts provided at least percent of the employers that maintained the plan during the plan_year were rural cooperatives that is the plan satisfies the percent test for the plan_year further based on the facts provided additional employers became adopting employers with respect to the plan during plan years subsequent to the plan_year after adoption of the plan by each such additional adopting employer at least percent of the employers that maintained the plan were rural cooperatives accordingly adoption of the plan by one or more new additional employers that are rural cooperatives or that do not cause the plan to fail to be maintained by employers at least percent of which are rural cooperatives does not by itself cause the plan to fail to satisfy the percent test in addition amendment of the plan by the hybrid amendment by itself does not affect whether the plan satisfies the percent test because the amendment by itself neither adds nor removes any adopting employer therefore the plan including any portion of the plan newly established and maintained by an adopting employer after date is an eligible_cooperative plan for the plan_year and each subsequent plan_year based on the foregoing the plan was in existence on date satisfies the applicable sec_413 requirements as a single_plan maintained by more than one employer during the plan_year that includes date and each subsequent plan_year through and including the plan_year in which the hybrid amendment is adopted and satisfies the percent test for the plan_year that includes date and each subsequent plan_year through and including the plan_year in which the hybrid amendment is adopted accordingly even after amendment of the plan by the hybrid amendment sec_104 of ppa continues to apply to the plan during the plan_year and each subsequent relevant plan_year as if that section did not originally include a sunset provision had not been subsequently amended and did not cease to apply based on subsequent legislation in addition no election has been made with respect to the plan that it not be treated as a csec plan therefore amendment of the plan by the hybrid amendment will not cause the plan to cease to be a csec plan ii sec_413 deduction limitations for an employer who only adopts the statutory hybrid formula added by the hybrid amendment sec_413 provides that in the case of a csec plan notwithstanding any other provision of sec_413 each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer that section also provides that the amounts contributed to or under the plan by each employer who maintains the plan for the portion of the taxable_year included within a plan_year shall be considered not to exceed such applicable limitation if the anticipated employer contributions for such plan_year of all employers determined in a reasonable manner not inconsistent with regulations prescribed by the secretary do not exceed such limitation that section provides further that if such anticipated contributions plr-128229-18 exceed such limitation the portion of each such employer's contributions that is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary based on the analysis above the plan as amended by the hybrid amendment is a csec plan in addition neither the plan nor any portion of the plan ceases to be a csec plan merely because an employer adopts and provides for benefit_accrual only under the statutory hybrid formula that was added to the plan by the hybrid amendment therefore the sec_404 deduction to the extent applicable for an employer that adopts provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula added by the hybrid amendment must be determined in accordance with sec_413 iii plan_sponsor for purposes of sec_433 based on the foregoing the plan's status as a csec plan is not affected by the hybrid amendment or the adoption of the plan including the statutory hybrid formula by a new employer on or after any particular date therefore for purposes of sec_433 the taxpayer is the plan_sponsor of the plan as defined in sec_433 from the time that the plan was first established or maintained on date based on the foregoing this conclusion is not affected by the fact that the original effective date or date the plan was originally adopted was shown on form_5300 with respect to an adopting employer as the date that the adopting employer first began to maintain the plan and not the plan's original effective or adoption date by the plan_sponsor on date the conclusion is also not affected by the fact that an adopting employer received an individual determination_letter from the irs indicating that the plan with respect to that employer had been first adopted as of the date the employer first began to maintain the plan and not the plan's original effective or adoption date by the plan_sponsor on date therefore the taxpayer is the plan_sponsor of the plan for purposes of sec_433 notwithstanding that other employers began to maintain the plan after date including any employers that adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula conclusion as described more fully above the plan does not fail to be a csec plan for purposes of sec_413 during any plan_year commencing on or after january --------as a result of an amendment to the plan the hybrid amendment adopted and effective after such date to include an available statutory hybrid formula because the plan was in existence on date and the hybrid amendment by itself neither causes the plan to cease to be an eligible_cooperative plan nor causes the plan to fail to satisfy applicable_requirements under sec_413 during the plan_year or any other relevant plan_year although certain plan assets attributable to certain benefit accruals under the statutory hybrid formula may be separately accounted for such that those separate plan plr-128229-18 assets would only be available to pay benefits attributable to other benefit accruals under the plan only in what would be expected to be rare situations those plan assets remain available on an ongoing basis to pay any benefits under the plan consistent with applicable_requirements further neither the plan nor the portion of the plan first established and maintained by an employer under which the accrued_benefit is determined solely by reference to the statutory hybrid formula fails to be a csec plan for purposes of sec_413 during the plan_year in which that portion of the plan is so established and maintained merely because the plan's statutory hybrid formula was not in existence on date or merely because that employer first adopted and maintained the plan as of a later date finally the taxpayer is the plan_sponsor of the plan for purposes of sec_433 as defined in sec_433 notwithstanding that other employers began to maintain the plan after date including any employers that adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula based on the facts and representations provided by taxpayer the plan does not fail to be a csec plan for purposes of sec_413 solely as a result of the amendment to the plan to add the cash balance formula described as part of the hybrid amendment to the extent applicable the deduction limitations described in sec_413 apply to amounts contributed to or under the plan by an employer that has adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula added by the hybrid amendment for purposes of sec_433 the taxpayer is the plan_sponsor of the plan as defined in sec_433 from the time that the plan was first established or maintained on date notwithstanding that other employers began to maintain the plan after date including any employers that adopted provisions of the plan providing for benefit_accrual only by reference to the statutory hybrid formula these rulings are based on the assumption that the plan is qualified under sec_401 the rulings contained in this letter are based upon information and representations submitted by the taxpayer through its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the plr-128229-18 controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely linda s f marshall senior counsel qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes cc
